Citation Nr: 1103041	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent 
for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Detroit, Michigan.  

This matter was previously before the Board in July 2010, at 
which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In its July 2010 remand, the Board noted that the Veteran 
contended that his vision problems had increased in severity.  As 
a result, the Board remanded this matter for further development, 
to include a VA examination.  The Board requested that the 
Veteran be scheduled for a VA examination with licensed 
optometrists and ophthalmologists.  The examiner was to determine 
the nature and severity of the Veteran's diabetic retinopathy.  
The claims file, including a complete copy of this remand, was to 
be made available for review of the Veteran's pertinent medical 
and other history.  All diagnostic testing or evaluation deemed 
necessary, including visual field and visual acuity testing, was 
to be performed and the results were to be recorded.

Visual acuity was to be reported with and without correction for 
distance and near, as determined using Snellen's test type or its 
equivalent.  The examiner was to note, for each eye, whether the 
Veteran experienced any scotoma or other loss of visual field due 
to service-connected disability.  Visual field testing was to be 
done, and findings were to be made as required by regulation, 
including results in the eight principal meridians, with any 
necessary adjustments for any scotoma.  At least two recordings 
were to be made.  Results were to be recorded on a standard 
Goldmann chart, which had to be included with the examination 
report.

As a result of the Board remand, the Veteran was afforded a VA 
examination in August 2010.  In conjunction with the remand, the 
examiner commented that Goldmann Field vision testing revealed 
that visual field was full within normal ranges for both eyes.  
The were also two Goldmann field tests performed, which the 
examiner deemed reliable.  

The Board notes that while the visual field test charts from this 
examination are of record; the graphical representations of the 
visual fields were not fully interpreted by the examiner in the 
VA examination report.  The examiner did not set forth in the 
examination report the degree of remaining visual field in each 
eye, in each of the following eight principal meridians: 
temporally, down temporally, down, down nasally, nasally, up 
nasally, up, and up temporal.  In light of this, the Board finds 
that the August 2010 VA examination report does not contain 
sufficient detail for evaluation purposes.  38 C.F.R. § 4.2; see 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations of 
audiometric data).  The Board finds that interpretation of the 
visual field charts should be provided by an appropriate 
specialist.  The Board further observes that although the Veteran 
was also afforded a VA examination in February 2007, the results 
of the Goldmann field tests were not interpreted by the VA 
examiner at that time.  While the April 2008 SOC includes an 
interpretation of the visual field chart, it is not clear that 
such interpretation was provided by an appropriate specialist.  
The Board notes that any adjudication must be determined based 
upon independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer the pertinent 
questions pursuant to Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 
563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should have a certified 
specialist interpret any graphical 
representations of visual field testing, to 
include the February 2007 and August 2010 
charts.  The results of such testing should 
be reported in terms of the applicable 
rating criteria.  In this regard, for VA 
rating purposes, the normal visual field 
extent at the 8 principal meridians, in 
degrees, is: temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; 
nasally, 60; up nasally, 55; up, 45; up 
temporally, 55.  The total visual field is 
500 degrees.  The specialist should report 
the extent of the remaining visual field in 
each of the eight 45 degree principal 
meridians.

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

